In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1628 
UNITED STATES OF AMERICA, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

SKYLAR D. HENSHAW, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                     Southern District of Illinois Division. 
                  No.16 CR 30049 — Staci M. Yandle, Judge. 
                                  ____________________ 

     ARGUED DECEMBER 8, 2017 — DECIDED JANUARY 18, 2018 
                  ____________________ 

   Before  KANNE  and  ROVNER,  Circuit  Judges,  and  DURKIN, 
District Judge. 
   PER  CURIAM. The district court sentenced Skylar D. Hen‐
shaw,  a  career  offender,  to  five  years’  probation–a  sentence 
151  months  lower  than  the  bottom  end  of  his  guidelines 
range and 57 months lower than the sentence recommended 

                                                 
       Of the Northern District of Illinois, sitting by designation. 
2                                                         No. 17‐1628 

by Henshaw’s counsel. Because we find this departure sub‐
stantively unreasonable, we vacate Henshaw’s sentence and 
remand for resentencing. 
                          I. BACKGROUND 
   In  July  2015,  at  the  direction  of  the  Drug  Enforcement 
Agency (“DEA”), a confidential source arranged for the pur‐
chase  of  a  kilogram  of  cocaine  by  Henshaw  and  his  friend 
Corey  Pryor.  When  the  DEA  arrested  Henshaw  during  the 
purchase on July 14, 2015, he had $3,174 in cash on his per‐
son. Agents subsequently entered Henshaw’s residence pur‐
suant  to  a  search  warrant  and  found  $55,090  in  cash,  750 
grams of marijuana, and five ecstasy pills. 
     In  statements  at  the  time  of  his  arrest  and  the  following 
day, Henshaw acknowledged that he was a marijuana deal‐
er,  that  Pryor  was  Henshaw’s  recent  source  for  marijuana, 
and that Henshaw owed Pryor $30,000 for 30 pounds of ma‐
rijuana.  But  Henshaw  represented  that  he  attended  the  co‐
caine purchase merely to test the cocaine for Pryor. Because 
Pryor  died  before  the  return  of  Henshaw’s  indictment,  the 
government  could  not  obtain  testimony  from  him  corrobo‐
rating  his  prior  statement to the confidential  source  regard‐
ing  the  extent  of  Henshaw’s  involvement  in  the  cocaine 
transaction. 
   At the time of his arrest, Henshaw was subject to a four‐
year felony conditional discharge sentence imposed in Jack‐
son County, Illinois in August 2012 for selling two pounds of 
marijuana. He also was subject to a second four‐year felony 
conditional  discharge  sentence  imposed  in  Williamson 
County, Illinois in August 2012 for possessing with intent to 
deliver over 500 grams of marijuana. 
No. 17‐1628                                                        3 

    Henshaw pleaded guilty to aiding and abetting Pryor in 
attempted possession with intent to distribute cocaine in vio‐
lation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), & 846 (Count 1), 
and  possession  with  intent  to  distribute  marijuana  in  viola‐
tion of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C) (Count 2). Hen‐
shaw  did  not  contest  the  determination  in  the  presentence 
investigation  report  (“PSR”)  that  he  qualified  as  a  “career 
offender” under U.S.S.G. § 4B1.1 et seq. based on his two pri‐
or felony controlled substance offenses. 
   Henshaw had other prior convictions as well, including a 
2006 felony conviction for possession of cannabis and a 2004 
misdemeanor  conviction  for  assault.  For  the  misdemeanor 
assault  conviction,  Henshaw  was  sentenced  to  two  years’ 
probation and eight days in jail. His probation was revoked 
twice in that case–once in March 2005 for testing positive for 
marijuana and cocaine, and once in July 2006 for unlawfully 
possessing 231 grams of marijuana. 
    Based on Henshaw’s criminal history, the PSR calculated 
an  advisory  sentencing  range  of  151  to  188  months.  Hen‐
shaw’s sentencing memorandum cited policy disagreements 
with the severity of career‐offender enhancements as applied 
to  offenders  with  prior  drug  trafficking  (as  opposed  to  vio‐
lent) offenses. The memorandum explained that without the 
career‐offender  designation,  Henshaw’s  guidelines  range 
would  be  57  to  71  months.  The  memorandum  also  repre‐
sented  that  Henshaw  had  minimal  involvement  in  the  un‐
derlying  cocaine  transaction.  Lastly,  the  memorandum  de‐
scribed  Henshaw’s  personal  history  and  characteristics,  in‐
cluding his family history of drug abuse, physical abuse, and 
verbal  abuse.  It  stated  that  Henshaw  was a  loving  father  to 
three children and had remained substance free since his ar‐
4                                                     No. 17‐1628 

rest.  Henshaw’s  sentencing  memorandum  requested  a  sen‐
tence of 57 months. The government did not file a sentencing 
memorandum. 
    At the February 2017 sentencing, the district court adopt‐
ed  a  revised  version  of  the  PSR  without  change,  including 
the PSR’s finding that Henshaw was a career offender with a 
guidelines  range  of  151  to  188  months.  The  district  court 
then  said  it  would  entertain  arguments  under  18  U.S.C. 
§ 3553(a). 
    The government recommended a sentence of the low end 
of  the  guidelines  range  (151  months).  The  entirety  of  the 
government’s argument in aggravation was as follows: 
           Your  Honor,  I  have  [no]  information  that 
       would  take  [Henshaw]  outside  of  the  guide‐
       lines  according  to  the  3553(a)  factors  and, 
       therefore,  I  would  recommend,  because  this 
       defendant  has  been  relatively  cooperative  and 
       he’s been released on bond and has been fairly 
       compliant  as  far  as  I  know,  the  Government 
       would  recommend  the  low  end  of  the  guide‐
       line  range  of  151  months,  three  years  super‐
       vised  release,  an  appropriate  fine  to  be  deter‐
       mined by the Court, and the 200‐dollar special 
       assessment. 
Henshaw’s  counsel  reiterated  the  arguments  made  in  his 
sentencing  memorandum  and  recommended  a  sentence  of 
57 months. 
   After  hearing  Henshaw’s  allocution,  the  district  court 
imposed  a  sentence  of  five  years’  probation  with  special 
conditions. This represented a 151‐month departure from the 
No. 17‐1628                                                          5 

low  end  of  the  guidelines  range  that  the  district  court  ac‐
cepted. 
    The district court described the need for a sentence to re‐
flect  the  objectives  of  just  punishment,  deterrence,  and  pro‐
tecting the public. The court’s “major concern” with sentenc‐
ing  Henshaw  was  that  he  “had  periods  in  the  past  where 
[he] ha[d] been on probation or supervision and compliance 
ha[d]  not  been  [his]  strong  card.”  “[G]iven  that,  and  your 
history,”  the  court  explained,  “there  without  question  has 
been a lack of respect for the law.” The court further stated 
that it was “concerned about the need to facilitate or to pro‐
mote deterrence as it relates to you.” 
    The district court nevertheless found a probationary sen‐
tence  appropriate.  It  cited  a  number  of  factors  in  support, 
including: (1) “the nature and circumstances of the offense,” 
which  the  district  court  described  as  a  “stupid  and  bone‐
head” “deci[sion] to help a friend”; (2) the “extremely harsh” 
consequences  of  being  a  career  offender  where  the  “predi‐
cate offenses are drug trafficking offenses” as opposed to vi‐
olent  offenses;  and  (3)  Henshaw’s  personal  characteristics 
and  family  history.  The  court  expressed  concern  that  if  it 
sentenced  Henshaw  to  incarceration,  the  employment  and 
family support he had built since his arrest 19 months earlier 
may  no  longer  be  available  to  him.  It  explained  that  it  was 
giving Henshaw “an opportunity to rebound from this mis‐
take.” The government made “a formal objection to the sen‐
tence as being unreasonable” at the end of the hearing. 
   The government now appeals Henshaw’s sentence. 
    
    
6                                                            No. 17‐1628 

                            II. ANALYSIS 
    “In  assessing  the  reasonableness  of  a  sentence,”  we  first 
consider “whether the district court made a procedural mis‐
take in formulating its sentence,” and then “consider wheth‐
er [the sentence] is substantively reasonable.” United States v. 
Brown, 610 F.3d 395, 397–98 (7th Cir. 2010). The government 
does  not  argue–and  we  do  not  find–that  the  district  court 
made a procedural mistake in sentencing Henshaw. Rather, 
the government challenges the substantive reasonableness of 
the district court’s sentence. 
    We  review  the  substantive  reasonableness  of  a  sentence 
for  abuse  of  discretion.  Gall  v.  United  States,  552  U.S.  38,  56 
(2007). “When conducting this review, [we] will … take into 
account  the  totality  of  the  circumstances,  including  the  ex‐
tent of any variance from the Guidelines range.” Id. at 51. We 
do “not apply a presumption of unreasonableness” to a sen‐
tence  “outside  the  Guidelines  range,”  id.,  and  there  is  no 
“rigid  formula  for  determining  whether  the  justification  for 
an out‐of‐range sentence is proportional to the extent of the 
sentence’s  deviation  from  the  range.”  United  States  v.  McIl‐
rath,  512  F.3d  421,  426  (7th  Cir.  2008).  But  “[i]t  is  also  clear 
that  a  district  judge  must  give  serious  consideration  to  the 
extent  of  any  departure  from  the  Guidelines  and  must  ex‐
plain  h[er]  conclusion  that  an  unusually  lenient  or  an  unu‐
sually harsh sentence is appropriate in a particular case with 
sufficient  justifications.”  Gall,  552  U.S.  at  46.  “[A]  major  de‐
parture should be supported by a more significant justifica‐
tion  than  a  minor  one.”  Id.  at  50;  see  also  United  States  v. 
Smith, 811 F.3d 907, 910 (7th Cir. 2016) (“[T]he farther down 
the judge goes the more important it is that [she] give cogent 
No. 17‐1628                                                          7 

reasons for rejecting the thinking of the Sentencing Commis‐
sion.”). 
   Henshaw’s  sentence  unquestionably  constitutes  a  major 
departure.  It  represents  a  151‐month  variance  from  the  low 
end  of  the  guidelines  range.  This  departure  resulted  in  an 
unusually lenient sentence of no imprisonment for a defend‐
ant  whose  own  counsel  recommended  a  sentence  of  well 
over four years. 
    As  this  Court  explained  in  United  States  v.  Goldberg,  491 
F.3d 668 (7th Cir. 2007), “[w]hen the guidelines, drafted by a 
respected public body with access to the best knowledge and 
practices  of  penology,  recommend  that  a  defendant  be  sen‐
tenced to a number of years in prison, a sentence involving 
no  (or  …  nominal)  imprisonment  can  be  justified  only  by  a 
careful,  impartial  weighing  of  the  statutory  sentencing  fac‐
tors.”  Id.  at  673.  The  statutory  sentencing  factors  under  18 
U.S.C. § 3553(a) include, as relevant here: 
          (1)  the  nature  and  circumstances  of  the  of‐
       fense and the history and characteristics of the 
       defendant; 
           (2) the need for the sentence imposed—(A) 
       to  reflect  the  seriousness  of  the  offense,  to 
       promote  respect  for  the  law,  and  to  provide 
       just  punishment  for  the  offense;  (B)  to  afford 
       adequate  deterrence  to  criminal  conduct  … 
       [and] 
          (6) the need to avoid unwarranted sentence 
       disparities among defendants with similar rec‐
       ords  who  have  been  found  guilty  of  similar 
       conduct. 
8                                                       No. 17‐1628 

When  imposing  a  sentence  of  no  imprisonment,  a  district 
court must be particularly careful not to “neglect[ ] consider‐
ations of deterrence and desert.” Goldberg, 491 F.3d at 674. 
    The  primary  problem  with  the  sentence  in  this  case  is 
that it fails  to adequately account for  considerations  of spe‐
cific deterrence. It is difficult to see how a sentence of proba‐
tion  could  be expected to  deter a  defendant who has not  in 
the past been deterred by probation. There is no dispute that 
at the time Henshaw committed the crimes at issue, he was 
already  serving  two  conditional  discharge  sentences  for 
drug‐related  crimes.  Those  conditional  discharge  sentences 
did  not  deter  him  from  committing  the  crimes  in  this  case. 
And  there  is  no  dispute  that  Henshaw’s  probation  was  re‐
voked twice following his earlier misdemeanor assault con‐
viction.  Probation  has  repeatedly  failed  to  serve  as  a  deter‐
rent to Henshaw. 
    The district court recognized the need for specific deter‐
rence. It expressed “major concern” that Henshaw “had pe‐
riods  in  the  past  where  [he]  ha[d]  been  on  probation  or  su‐
pervision and compliance ha[d] not been [his] strong card.” 
It explained that “given that, and your history, there without 
question has been a lack of respect for the law.” It appropri‐
ately  noted,  “I  am  concerned  about  the  need  to  facilitate  or 
to promote deterrence as it relates to you. In other words, to 
deter you from future crimes.” But it then went on to impose 
the  very  type  of  sentence  that  has  proven  ineffective  in  de‐
terring Henshaw in the past. 
    This Court has vacated sentences in cases where there is 
a significant discrepancy between the judge’s statements and 
the  sentence  imposed.  See,  e.g.,  United  States  v.  Omole,  523 
F.3d 691, 696–700 (7th Cir. 2008), abrogated on other grounds by 
No. 17‐1628                                                         9 

United States v. Statham, 581 F.3d 548, 556 (7th Cir. 2009) (va‐
cating  51‐month  below  guidelines  variance  where  judge’s 
statements  and  sentence  imposed  painted  “irreconcilable 
pictures”); Brown, 610 F.3d at 399 (vacating 142‐month below 
guidelines  variance  and  noting  “[t]he  contrast  between  the 
tone  of  the  court’s  words  and  the  ultimate  sentence  im‐
posed”).  The  discrepancy  in  this  case  between  the  district 
court’s  recognition  of  the  failure  of  probation  to  deter  Hen‐
shaw and the probationary sentence imposed helps illustrate 
the sentence’s unreasonableness. 
    Nor  is  the  sentencing  objective  of  just  punishment  re‐
flected  in  Henshaw’s  sentence  of  probation.  It  is  clear  from 
the  record  that  accompanying  Pryor  to  the  drug  purchase 
was not simply a one‐off, “stupid and bonehead” “deci[sion] 
to help a friend” as the district court characterized it. To the 
contrary, Henshaw admitted at the time of his arrest to being 
an active marijuana dealer. The substantial amounts of mari‐
juana  and  cash  found  in  Henshaw’s  home and  the  fact  that 
he admittedly owed Pryor $30,000 for 30 pounds of marijua‐
na  confirm  the  scale of  Henshaw’s marijuana  dealing.  Hen‐
shaw’s  conduct  to  which  he  pleaded  guilty  was  part  of  a 
larger, ongoing pattern of drug dealing. But that pattern was 
simply not addressed at sentencing. 
    The  district  court  expressed  desire  to  give  Henshaw  the 
“opportunity  to  rebound”  through  a  lenient  sentence,  ex‐
plaining that “[i]t may be the first opportunity that you have 
ever had in your life.” In fact, the record shows that Hensh‐
aw had multiple other opportunities to rebound through le‐
nient sentences, and he continued to commit crimes. To con‐
stitute  just  punishment,  Henshaw’s  sentence  needed  to  re‐
flect  the  fact  that  Henshaw  remained  a  drug  dealer  despite 
10                                                           No. 17‐1628 

the generous opportunities he had been given. Compare Gall, 
552  U.S.  at  41–60  (finding  30‐month  downward  variance  of 
probation  substantively  reasonable  for  defendant  with  “no 
significant  criminal  history”  who  “self‐rehabilitated”  and 
had  not  sold  drugs  for  years  prior  to  the  return  of  the  in‐
dictment). 
    Henshaw’s  sentence  also  needed  to  reflect  “general  de‐
terrence”  objectives  “of  preventing  like  or  related  crimes.” 
United  States  v.  Molton,  743  F.3d  479,  486  (7th  Cir.  2014).  A 
sentence  of  probation  after  multiple  prior,  serious  offenses 
does  not  serve  the  purpose  of  general  deterrence.  If  in‐
creased  criminal  activity  is  not  punished  through  an  in‐
creased  sentence,  without  at  least  some  compelling  reason 
for not doing so, then others will not be sufficiently deterred 
from repeated criminal activity. 
      Finally,  Henshaw’s  sentence  needed  to  account  for  “the 
need  to  avoid  unwarranted  sentence  disparities  among  de‐
fendants  with  similar  records.”  18  U.S.C.  §  3553(a)(6).  The 
district court certainly had discretion to express a policy dis‐
agreement with the career‐offender guidelines as applied to 
non‐violent offenders1 and to vary its sentence from the rec‐
ommended range on that basis. See, e.g., United States v. Cor‐
ner, 598 F.3d 411, 416 (7th Cir. 2010) (“a judge … may disa‐
gree  with  the  Commission’s  recommendation  categorically, 
as  well  as  in  a  particular  case,”  and  may  sentence  a  career 
offender  below  the  guidelines  range  on  that  basis);  United 
                                                 
    1  The  district  court  correctly  explained  that  Henshaw’s  career‐
offender‐qualifying  convictions  involved  drug  trafficking.  We  note, 
however, that as set forth in the PSR adopted by the district court, Hen‐
shaw’s  criminal  record  also  included  his  older  conviction  for  misde‐
meanor assault. 
No. 17‐1628                                                              11 

States v. Price, 775 F.3d 828, 840 (7th Cir. 2014) (“the district 
court’s  sentencing  discretion  includes  the  option  to  vary 
from  the  guidelines  ‘based  on  a  policy  disagreement  with 
them’”)  (quoting  Spears  v.  United  States,  555  U.S.  261,  264 
(2009))  (emphasis  in  original).  But  the  district  court  also 
“need[ed]  to  understand  the  Commission’s  recommenda‐
tions,  which  reflect  (among  other  things)  the  goal  of  avoid‐
ing  unwarranted  disparities  in  how  different  judges  treat 
equivalent offenses and offenders.” Corner, 598 F.3d at 416. 
    Even  disregarding the career‐offender designation, Hen‐
shaw’s  guidelines  range  would  have  been  57  to  71  months, 
and his probationary sentence would represent a serious dif‐
ference  in  treatment  compared  to  defendants  with  similar 
records.  For  that  reason,  Henshaw’s  probationary  sentence 
failed to “avoid unwarranted sentence disparities.” 18 U.S.C. 
§ 3553(a)(6). 
    Although other considerations cited by the district court, 
including  Henshaw’s  troubled  family  history  and  concerns 
that a criminal sentence would impact his employment and 
family  support,  may  warrant  a  departure  from  the  guide‐
lines  range,  they  are  not  so  extraordinary  as  to  justify  the 
degree of departure here. 2 That departure resulted in a sub‐
stantively unreasonable sentence. 
   In  his  brief  and  at  oral  argument,  Henshaw  emphasized 
that the government failed to file a sentencing memorandum 
and  thus  squandered  an  opportunity  to  make  many  of  the 

                                                 
     2 Henshaw’s counsel acknowledged at sentencing that the 57‐month 
sentence he recommended would not have the same devastating impact 
on  Henshaw’s  family  members  that  “a  sentence  of  something  like  151 
months would.”  
12                                                     No. 17‐1628 

points below that it makes now. The Court agrees with Hen‐
shaw that the government’s failure to file a sentencing mem‐
orandum  and  its  very  brief  argument  at  sentencing  poorly 
served the district court. The government made its best (and 
its  only  substantive)  arguments  on  appeal.  But  the  govern‐
ment did request a 151‐month sentence below, and it object‐
ed to the reasonableness of Henshaw’s sentence after it was 
imposed. 
   In  any  event,  the  government’s  approach  does  not 
change the district court’s obligations. The district court had 
an obligation to apply § 3553(a), and the question before this 
Court is whether the district court “abused [its] discretion in 
determining  that  the  § 3553(a)  factors  supported  [the]  sen‐
tence” in question. Gall, 554 U.S. at 56. We conclude that an 
abuse of discretion occurred. 
    Like the sentence of one day of imprisonment in Goldberg, 
Henshaw’s sentence “neglected considerations of deterrence 
and  desert.”  491  F.3d  at  674.  As  in  Goldberg,  “[w]e  do  not 
rule  that  a  sentence  below  …  [the]  guidelines  range  would 
have  been  improper  in  this  case.”  Id.  And  we  reiterate  that 
“the  statutory  sentencing  factors  …  leave  plenty  of  discre‐
tion to the sentencing judge.” Id. But we do find “that discre‐
tion was abused in this case.” Id. The case therefore must be 
remanded for resentencing. 
                         III. CONCLUSION 
   We  VACATE  Henshaw’s  sentence  and  REMAND  for 
proceedings consistent with this opinion.
No. 17‐1628                                                          13 

     ROVNER,  Circuit  Judge,  concurring.  I  join  the  majority’s 
opinion vacating and remanding Skylar Henshaw’s sentence 
for  resentencing.  I  write  separately  simply  to  reiterate  that 
the district court here very carefully and thoroughly consid‐
ered  the  nature  and  circumstances  of  the  offense  and  Hen‐
shaw’s  history  and  characteristics  in  selecting  a  sentence  of 
probation. As the majority notes, however, that careful con‐
sideration was not offset by a thorough enough explanation 
as  to  why  the  sentence  of  probation  adequately  reflects  the 
seriousness  of  the  offense,  provides  just  punishment,  and 
affords  adequate  deterrence.  See,  e.g.,  Gall  v.  United  States, 
552  U.S.  38, 50 (2007) (“[A] major  departure  should be sup‐
ported  by  a  more  significant  justification  than  a  minor 
one.”). I do not read the majority’s opinion as foreclosing en‐
tirely  the  possibility  that  a  sentence  of  probation  could  be 
reasonable if the court more thoroughly explained how such 
a sentence might still specifically deter Henshaw from future 
crime  in  light  of  the  specifics  of  this  offense.  With  that  un‐
derstanding, I join the majority’s opinion.